PER CURIAM.
We reverse the trial court’s order dismissing appellant’s counterclaim. Although the counterclaim may be poorly drafted, and amendments may be necessary in order for appellant to set out a claim superior to that of appellees, we believe she has sufficiently set out a claim as to the personal property involved to require a responsive pleading and she should be allowed leave to amend her claim as to the real property involved.
Accordingly, we reverse and remand for further proceedings in accord herewith.
ANSTEAD, C.J., and DELL and WALDEN, JJ., concur.